              IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                        ASHEVILLE DIVISION
                  CIVIL CASE NO. 1:20-cv-00109-MR


TYSHAWN WILLIAMS,               )
                                )
              Plaintiff,        )
                                )
vs.                             )
                                )
FNU CORPENING, et al.,          )                     ORDER
                                )
              Defendants.       )
_______________________________ )

      THIS MATTER is before the Court sua sponte.

      Pro se Plaintiff filed this action pursuant to 42 U.S.C. § 1983,

complaining about incidents that allegedly occurred at the Marion

Correctional Institution. [Doc. 1]. In an Order issued on November 12, 2020,

the Complaint was dismissed on initial review pursuant to 28 U.S.C. § 1915.

[Doc. 7]. Plaintiff was granted 30 days within which to amend his Complaint,

and he was cautioned that the failure to do so would result in this action’s

dismissal without further notice. [Id.].

      Plaintiff has failed to comply with the Court’s November 12, 2020 Order

and the time to do so has expired. Plaintiff appears to have abandoned this

action and the Court is unable to proceed. This case will therefore be

dismissed without prejudice. See Fed. R. Civ. P. 41(b) (“If the plaintiff fails


         Case 1:20-cv-00109-MR Document 8 Filed 01/25/21 Page 1 of 2
to prosecute or to comply with these rules or a court order, a defendant may

move to dismiss the action or any claim against it.”); Link v. Wabash R.R.

Co., 370 U.S. 626, 630-33 (1962) (although Rule 41(b) does not expressly

provide for sua sponte dismissal, Rule 41(b) does not imply any such

restriction and a court has the inherent power to dismiss a case for lack of

prosecution or violation of a court order).

      IT IS, THEREFORE, ORDERED that this action is DISMISSED

WITHOUT PREJUDICE.

      IT IS FURTHER ORDERED that the Clerk of Court is directed to

terminate this action.

      IT IS SO ORDERED.
                     Signed: January 25, 2021




                                        2

         Case 1:20-cv-00109-MR Document 8 Filed 01/25/21 Page 2 of 2
